Citation Nr: 0507024	
Decision Date: 03/10/05    Archive Date: 03/21/05

DOCKET NO.  02-04 800	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


ATTORNEY FOR THE BOARD

Jeanne Schlegel, Counsel




INTRODUCTION

The veteran had active military service from August 1945 
until December 1948.  He died in February 1981.  The 
appellant is his surviving spouse.

In a January 2003 decision, the Board of Veterans' Appeals 
(Board) issued a decision denying service connection for the 
cause of the veteran's death.  The appellant then appealed 
the Board's January 2003 decision to the U.S. Court of 
Appeals for Veterans Claims (Court).

In July 2003, the General Counsel for the Department of 
Veterans Affairs (VA) and the veteran's private attorney (no 
longer representing the veteran at the time of the present 
remand decision) filed a Joint Motion asking the Court to 
vacate the Board's decision.  Principally, the parties agreed 
that the case should be remanded to the Board for further 
consideration in light of new law, i.e., the enactment of the 
Veterans Claims Assistance Act of 2000 (VCAA).  Later in July 
2003, the Court issued an Order granting the Joint Motion, 
vacating the Board's January 2003 decision, and remanding the 
case to the Board.  As will be explained herein, the Board 
remanded this case in June 2004 for additional evidentiary 
development; however, the appellant has subsequently 
identified additional pertinent evidence, and therefore 
further evidentiary development is required.

The appellant is represented in this case by Texas Veterans 
Commission.  She previously retained the services of a 
private attorney for the limited purpose of pursuing her 
claim before the Court.

For the reasons discussed below, the matter on appeal is 
remanded to the RO via the Appeals Management Center (AMC) in 
Washington, DC. VA will notify the appellant and her 
representative at such time as further action is required.




REMAND

The record as it stands currently is inadequate for the 
purpose of rendering a fully informed decision as to the 
claim of entitlement to service connection for the cause of 
the veteran's death.  Where the record before the Board is 
inadequate to render a fully informed decision, a remand to 
the RO is required in order to fulfill its statutory duty to 
assist the veteran to develop the facts pertinent to the 
claim.  Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

Pursuant to a July 2003 Joint Motion and Court Order, the 
Board remanded this case in June 2004 to obtain the veteran's 
medical records from the University of Texas Medical Branch.  
Records from that source, dated from October 1976 to November 
1980, have been associated with the file.  The veteran's 
medical records from John Sealy Hospital, dated in 1951 and 
1952, were also associated with the claims folder.  In 
December 2004, the RO issued a Supplemental Statement of the 
Case which documented consideration of the aforementioned 
evidence.  

However, in November 2004, the appellant submitted a VA Form 
21-4142, Authorization and Consent to Release Information to 
the VA, identifying a private doctor in Orange, Texas, who 
she stated had treated the veteran.  A review of the claims 
folder does not reflect that any records from this doctor are 
on file and, unfortunately, no action was taken to attempt to 
obtain evidence from this source.  Accordingly, in accordance 
with due process considerations and the duty to assist, this 
case must be remanded to attempt to obtain this evidence for 
the record.  

In view of the foregoing, the Board requests that the RO 
accomplish the following directives so as to ensure an 
equitable and just determination.  Accordingly, the case is 
REMANDED for the following action: 


1.  The RO is asked to submit a request 
for any and all of the veteran's medical 
records from Dr. James B. Jones of 
Orange, Texas (details are shown on the 
VA Form 21-4142 received in November 
2004).  The appellant has requested that 
such records from this source be 
retrieved as pertain to all conditions 
and all dates of the veteran's treatment 
(not further specified).  .

2.  If, after making reasonable efforts, 
the RO is unable to obtain the records 
sought from Dr. Jones, the appellant must 
be notified of this fact as required 
under 38 U.S.C. § 5103A(b)(2).  Such 
notification should be made part of the 
record.

3.  After completion of the above and any 
additional development which the RO may 
deem necessary, the RO should review the 
record, and furnish the appellant and her 
representative with an appropriate 
supplemental statement of the case, to 
include the provisions of 38 C.F.R. § 
3.159, and afford her an opportunity to 
respond.  Thereafter, the case should be 
returned to the Board for appellate 
review.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matter or 
matters the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).


This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).




___________________________
	ANDREW J. MULLEN
	Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a final decision 
of the Board of Veterans' Appeals is appealable to the United 
States Court of Appeals for Veterans Claims.  This remand is 
in the nature of a preliminary order and does not constitute 
a final decision of the Board on the merits of the appeal.  
38 C.F.R. § 20.1100(b) (2004).



